DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
member for laying the continuous elongated element” and “devices for rotating the forming support” in claim 2.
Claim limitation “member for laying the continuous elongated element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “for laying” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. There is no disclosure in the claim in regards to what means (i.e. method(s) or device(s)) are used to lay the continuous elongated element. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “the laying member 28 comprises a roller 45 operating in thrust relation towards the forming support 11, 16 due to the action, for example, of a second actuator 46 … the roller 45 is idly mounted on an end of a stem 47 of the second actuator 46, obtained for example by a pneumatic piston … [and a] lateral cylindrical surface of the idle roller 45 abuts and pushes against the continuous elongated element 21 applied to the forming support 11, 16” (Fig. 2) ([0111]). 
Claim limitation “devices for rotating the forming support” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “for rotating” without reciting sufficient structure to achieve 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 11 is objected to because of the following informalities:  the term “oppposite” in line 2 appears to be a typographical error and should instead be written as –opposite--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrase “devices for rotating the forming support” in lines 28-29 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, there is insufficient disclosure of structure, material, or acts of performing the claimed function in the original disclosure.
Claims 3-12 are indefinite by dependence on claim 2. 

Regarding claim 11, the phrase “an actuator connected to at least one of the two opposite conveyor belts and adapted to vary a mutual compression force between the two conveyor branches” in line 1 is unclear. Firstly, it is unclear if this actuator is referring back to the same actuator previously disclosed in claim 2 line 13, wherein the first conveyor belt of the two opposite conveyor belts is mounted on a frame configured for movement by an actuator, or to a new and separate actuator. If they are different actuators, and the at least one of the two opposite conveyor belts in claim 11 is the first conveyor belt, then it is unclear if the first conveyor belt has two actuators for performing the same movement since both actuators vary a mutual compression force between the two conveyor belts/branches. Thus, it is unclear if the actuator of claim 11 is the same as the claim 2 actuator, if there is another actuator that 
Claim 12 is indefinite by dependence on claim 11. 

Allowable Subject Matter
Claims 2-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 2. In particular, the claim limitations “a first conveyor belt of the two opposite conveyor belts being mounted on a frame configured for movement by an actuator, wherein movement of the first conveyor belt toward and away from a second conveyor belt of the two opposite conveyor belts varies a mutual compression force between the two opposite conveyor belts during advancing of the continuous elongated element; a movement sensor positioned in association with the first conveyor belt such that when introduction of a head end of the continuous elongated element between the two opposite conveyor belts causes the frame to move away from the second conveyor belt due to the presence of a thickness of the head end of the continuous elongated element between the two opposite conveyor belts, movement of the frame away from the second conveyor belt is sensed by the movement sensor, which generates a signal for starting rotation of the forming support on the basis of the signal when the continuous elongated element is about to reach a terminal end of one of the two opposite conveyor belts”.
The closest prior art of record is considered to be Marchini et al. (US 2010/0200151) (of record), Sangiovanni et al. (US 2011/0036484) (of record), Doughty (US 1,077,127) (of record), and Kemerer et al. (US 5,505,599) (of record). 
Marchini discloses an apparatus for building tyres, comprising: a forming support (Fig. 3: 16); an extruder (Fig. 3: 22) for dispensing a continuous elongated element (Fig. 3:21) made of elastomeric material ([0073]); a conveyor (Fig. 3: 33) arranged between the extruder (Fig. 3: 22) and the forming support (Fig. 3: 16), the conveyor comprises a conveyor belt (Fig. 3: 36) and a retaining unit (Fig. 3: 39) having respective conveyor branches arranged face to face and adapted to advance, in contact therewith, the continuous elongated element (Fig. 3: 21) from the extruder (Fig. 3: 22) toward the forming support (Fig. 3: 16), wherein movement of the retaining unit (Fig. 3: 39) toward and away from the conveyor belt (Fig. 3: 36) varies a mutual compression force between the two during advancing of the continuous elongated element (Fig. 3: 21) due to a spring (Fig. 3: 44); a member (Fig. 3: 30) for laying the continuous elongated element (Fig. 3: 21) on the forming support (Fig. 3: 16) operating in thrust relation toward the forming support ([0079]); and devices for rotating the forming support on an axis thereof ([0035]). 
However, Marchini does not expressly disclose: the conveyor comprises two opposite conveyor belts having respective conveyor branches arranged face to face and adapted to advance, in contact therewith, the continuous elongated element from the extruder toward the forming support, wherein an output opening of the extruder opens between mutually converging input portions of the respective conveyor branches of the two opposite conveyor belts; a first conveyor belt of the two opposite conveyor belts being mounted on a frame configured for movement by an actuator, wherein movement of the first conveyor belt toward and away from a second conveyor belt of the two opposite conveyor belts varies a mutual compression force between the two opposite conveyor belts during advancing of the continuous 
Sangiovanni discloses an apparatus for building tyres, comprising: a forming support (Fig. 3: 16); an extruder (Fig. 3: 22) for dispensing a continuous elongated element (Fig. 3: 21) made of elastomeric material ([0104]-[0105], [0107]); a conveyor (Fig. 3: 30) arranged between the extruder (Fig. 3: 22) and the forming support (Fig. 3: 16), wherein the conveyor comprises a conveyor belt (Fig. 3: 33) and a presser device (Fig. 3: 36) having respective conveyor branches arranged face to face and adapted to advance, in contact therewith, the continuous elongated element (Fig. 3:21) from the extruder (Fig. 3: 22) toward the forming support (Fig. 3: 16), the presser device (Fig. 3: 36, 39) being mounted on a frame configured for movement by an actuator ([0122]), wherein movement of the presser device toward and away from the conveyor belt (Fig. 3: 33) varies a mutual compression force between the two opposite conveyor belts during advancing of the continuous elongated element; sensors capable of detecting the operating parameters of the forming devices (Fig. 3: 19), wherein the forming device (Fig. 3: 19) further comprises an electronic control unit (Fig. 3: 40) operatively connected to the devices determining rotation of support (Fig. 3: 16) ([0125]); a member (Fig. 3: 27) for laying the continuous elongated element (Fig. 3: 21) on the forming support (Fig. 3: 16) operating in thrust relation toward the forming support ([0082], [0111]); and devices for rotating the forming support on an axis thereof ([0037]). 

While the use of extruders which output their extrudate between opposing conveyor belts for pressing the extrudate are generally known (Doughty, Fig. 2: 13; Kemerer, Fig. 1), modifying either Marchini or Sangiovanni with an upper conveyor belt so as to form a dual conveyor belt conveyor would materially and substantially alter the intended operation and functionality of the claimed inventions, which already provide for simplified versions of advancing the continuous elongated element on a single conveyor belt with upper rollers and retaining units from an extruder to a forming support. In other words, one of ordinary skill in the art would not look to a dual conveyor belt conveyor to replace a conveyor that 
Claims 3-12 would be allowable by dependence on claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/SEDEF E PAQUETTE/Examiner, Art Unit 1749